June 26, 2009


Ms. Jennifer Bruch Hogan
Hogan & Hogan, L.L.P.
Two Houston Center
909 Fannin, Suite 2700
Houston, TX 77010
Mr. Joseph S. Horrigan
Horrigan & Goehrs, L.L.P.
909 Fannin, Suite 1600
Houston, TX 77010-1003

RE:   Case Numbers:  07-0784 consolidated with 07-0785
      Court of Appeals Numbers:  14-03-00663-CV & 14-05-00474-CV
      Trial Court Number:  308,541-403

Styles:     HARRY HOLMES, II, INDEPENDENT EXECUTOR OF THE ESTATE OF THOMAS
      J. HOLMES, SR., DECEASED AND AS TRUSTEE OF ANY TRUST NAMED AS A
      LEGATEE IN THE WILL OF THOMAS J. HOLMES, SR., DECEASED
      v.
      DOUGLAS G. BEATTY, INDEPENDENT EXECUTOR OF THE ESTATE OF KATHRYN V.
      HOLMES, DECEASED

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  consolidated
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Robin C. Gibbs|
|   |                  |
|   |Mr. Lawrence J.   |
|   |Pirtle            |
|   |Mr. Ed Wells      |
|   |Ms. Beverly       |
|   |Kaufman           |